Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.  	The information disclosure statements (IDSs) submitted on 07/24/2020 is being considered by the examiner.

EXAMINER’S AMENDMENT
4.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Attorney Leonidas Boutsikaris, Ph.D. on 09/01/2021.
           Claims 2 is cancelled.
 	In claim 6, line 1, replace word "claim 2” with --claim 1--.


The application has been amended as follows: 
5.       (Currently Amended).
20wherein, in a thickness direction of the light supply portion, the first side surface of the first substrate and the second side surface of the light supply portion do not overlap each other, and a part of the second front surface of the light supply portion, 25the part including the second side surface, does not overlap the first substrate.

Allowable Subject Matter
6.         Claims 1 and 3-8 are allowed over the prior art of record.

Reasons for Allowance
7.        The following is an examiner’s statement of reasons for allowance: 
            The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach ” A display 
           Claim 3-8 are also allowed as being directly or indirectly dependent of the allowed base claim 1.

 	The primary reason for allowance wherein the flexible wiring board is bonded to the second side surface of the light supply portion through the double-sided tape, 20wherein, in a thickness direction of the light supply portion, the first side surface of the first substrate and the second side surface of the light supply portion do not overlap each other, and a part of the second front surface of the light supply portion, 25the part including the second side surface, does not overlap the first substrate. These combinations have been found to be non-obvious over the prior art, hence claims 3-8 are allowed.



Relevant Arts
8)        A) Kanouda et al.  (US 8,153,903 B2) teaches In a circuit board disposed in parallel to a fixing plane, a guard spacer (abutting member) is disposed on a multi-layer printed circuit board on the side of the fixing plane to suppress deformation of the multi-layer printed circuit board to prevent short circuit if an impact is applied to the circuit board. The guard spacer may be a dummy electronic component or a plate member. An image display using the circuit board is also disclosed. 

             B) Koyama et al. (US 2011/0216270 A1) teaches Disclosed herein is a liquid crystal module having a liquid crystal display panel, and a backlight unit disposed on a back surface of the liquid crystal display panel. The liquid crystal display panel has a flexible printed wiring circuit substrate for a liquid crystal display panel. The backlight unit has a light guiding plate, a light emitting diode for emitting a light, a flexible printed wiring circuit substrate for a light emitting diode, and a case in which the light guiding plate and the flexible printed wiring circuit substrate for a light emitting diode are accommodated. The flexible printed wiring circuit substrate for a liquid crystal display panel extends along a side surface of the case. The flexible printed wiring circuit substrate for a light emitting diode has a derivation portion. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yumoto et al. (US 8,144,473 B2).

         Any inquiry concerning this communication or earlier communications from the /ANDARGIE M AYCHILLHUM/
           Primary Examiner, Art Unit 2847examiner should be directed to ANDARGIE M. AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on (Mon-Fri from 8:30-5:00).
           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.